Citation Nr: 1550854	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-43 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism with nodules for the period prior to October 22, 2014, and in excess of 30 percent thereafter.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009.

This appeal comes before the Board of Veterans' Appeals  (Board) from a June 2009 rating decision by the Salt Lake City, Utah Regional Office (RO) of the United States Department of Veterans Affairs (VA), that granted service connection for migraine headaches and assigned an initial 30 percent rating; granted service connection for hypothyroidism and initially assigned a noncompensable rating effective April 1, 2009; and denied service connection for right hip and left hip disabilities on direct and secondary bases.  

In a January 2012 rating decision, a higher initial rating of 10 percent was granted for the service-connected hypothyroidism with nodules, effective April 1, 2009.  Thereafter, in April 2014, the Board remanded these matters for additional development.  In a September 2015 rating decision, the Appeals Management Center in Washington, D.C. granted a higher 30 percent rating for hypothyroidism with nodules, effective October 22, 2014.  As higher ratings for the Veteran's hypothyroidism disability are assignable for periods before and after October 22, 2014, the claim for a higher initial rating for hypothyroidism with nodules remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  As will be discussed in further detail below, the claims for an initial increased rating for the service-connected migraine headaches and for service connection for right and left hip disabilities, on direct and secondary bases, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  Prior to June 14, 2011, the Veteran's hypothyroidism with nodules was manifested by fatigability.    

2.  For the period beginning on June 14, 2011, the Veteran's hypothyroidism with nodules disability has been manifested by fatigability, constipation, depression, muscle weakness, cold intolerance, and sleepiness. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for hypothyroidism with nodules for the period prior to June 14, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 100 percent rating for hypothyroidism with nodules for the period beginning on June 14, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2009, April 2010, May 2010, and April 2014. 	 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating-Hypothyroidism With Nodules

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran contends that higher ratings are warranted for her hypothyroidism with nodules than the 10 percent and 30 percent ratings assigned for the respective periods prior to, and since, October 22, 2014.  According to the applicable code, a 10 percent rating is assigned when hypothyroidism is manifested by fatigability, or continuous medication is required for control. A 30 percent rating requires fatigability, constipation, and mental sluggishness. A 60 percent rating requires muscular weakness, mental disturbance, and weight gain. A 100 percent rating requires cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2015). 

In rating hypothyroidism, the United States Court of Appeals for Veterans Claims (Court) has said that all of the symptoms listed for a particular disability rating are not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned).  The Court also acknowledged the difficulty in assessing the subjective reporting of symptoms by a claimant. In particular, the veteran in Tatum contended that she suffered from constipation. The Court recognized that the "...credibility of a person's assertion of such a personal affliction is a key consideration with regard to a finding that the person does or does not suffer from such affliction."  Id.  The Court directed that the Board must discuss such contentions and the credibility of the claimant.

A December 2008 VA general medical examination report reflects that, during routine bloodwork in 2001, the Veteran was diagnosed with hypothyroidism.  She was started on Synthroid for 12 weeks, and then the medication was discontinued. She got her blood work checked every six months and did not need to resume the medications.  She had no complaints of change in skin or hair texture, no palpitations, and no lethargy.  Objective findings noted that the neck was supple and that there was no thyromegaly, thyroid nodules, lymphadenopathy, jugular venous distention or bruit.  Laboratory testing was noted as within normal limits.  The assessment was hypothyroidism.  
A September 2009 Pain Rehabilitation Group record notes that the Veteran was seen for follow-up of chronic lower back pain and lower extremity pain.  It was noted that she was utilizing a Duragesic topical patch with some significant reduction in pain with no significant side effects other than constipation.  

An April 2010 family health record from the Sheppard TC Hospital reflects that the Veteran had a recent CT of the chest showing multiple thyroid nodules/cysts.  A thyroid ultrasound was performed.  The impression was mildly enlarged nodular thyroid gland with a dominant nodule on the left measuring as much as 1.5 centimeters, as described.  

An April 2010 medical record from the 82nd Medical Group reflects that the Veteran was seen to discuss thyroid ultrasound.  She was asymptomatic other than fatigue and mild tenderness over the left side of the thyroid area.  TSH is normal, thyroxine is decreased.  She denied temperature intolerance, weight loss, difficulty swallowing or speech.  

A May 2010 pathology report of a fine needle biopsy performed at United Regional Hospital reflects findings consistent with multinodular goiter.  A June 2010 medical record from the 82nd Medical Group reflects that the Veteran indicated she was still having hypothyroidism symptoms.  She was taking Synthroid, 25 mcg, daily.  Her general overall feeling was fair.  

An October 2010 medical record from the 82nd Medical Group reflects that a thyroid nodule biopsied earlier in the year was benign.  She was taking 25 mcg, daily, of Synthroid for hypothyroidism.  

A June 14, 2011 thyroid disease examination report reflects that the thyroid cysts or nodules were biopsied and found to be nontoxic autonomous thyroid nodule.  The Veteran described cold or heat intolerance, weight gain or loss, tiredness, constipation, gastrointestinal cramping, neurological symptoms of migraines, leg cramps, and muscle weakness, mitral valve prolapse and mild depression.  The diagnosis was thyroid nodules secondary to hypothyroidism with a moderate effect on usual occupation and daily activities.  Additional residuals of hypothyroidism included generalized muscle weakness with decreased muscle tone in muscle groups III-VIII, recent weight loss, brittle nails, some muscle and joint pains, weakness, fatigue, falls asleep easily, leg cramps, and brittle hair.  She had her Synthroid supplement discontinued recently.  The examiner opined that it is as least as likely as not that the Veteran's thyroid nodules are secondary to hypothyroidism.  

A December 2011 VA thyroid condition disability benefits questionnaire reflects that the Veteran is diagnosed with hypothyroidism and benign neoplasm of the thyroid.  It was noted that in March 2011 she developed chemical hyperthyroidism and the Synthroid was stopped.  She has not resumed the medication and was told that her TSH would be rechecked sometime during the winter month.  She has no complaints of change in skin or hair texture.  No palpitation and no lethargy.  Continuous medication is not required for control of a thyroid condition.   She has fatigability, constipation, and sleepiness attributable to a hypothyroid condition.  TSH testing performed in March 2011 was 2.49.  The examiner opined that her thyroid condition does not impact her ability to work.  

An October 2014 VA thyroid conditions examination report reflects that in March 2011 the Veteran developed chemical hyperthyroidism and that her Synthroid medication was stopped.  She has not resumed the medication and was told that her TSH would be rechecked sometime during the winter months.  She was told she had a total of 9 thyroid cysts.  She has no complaints of change in skin or hair texture.  No palpitations.  She does complain of fatigue.  She gets her thyroid levels checked every year and apparently, she has not required any medication for 2 years now.   The Veteran has findings attributable to hypothyroid condition noted as fatigability, in that she feels tired most of the day, and constipation.  A thyroid ultrasound in 2010 showed enlarged thyroid gland with multiple nodules.  Laboratory testing performed in October 2014 revealed TSH 2.49 (normal level).  The VA examiner indicated that the Veteran's thyroid condition does not impact her ability to work.   

For the period prior to June 14, 2011, the evidence shows that the Veteran's hypothyroidism was manifested by fatigability.  While there is an indication that the Veteran was experiencing constipation as reflected in a September 2009 Pain Rehabilitation Group, that record specifically noted that she was utilizing a Duragesic topical patch for pain with "no significant side effects other than constipation."  Clearly, the constipation the Veteran was having at that time was related to medication used to treat pain for her lower back and lower extremity, pain that was not related to her hypothyroidism disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Significantly, an April 2010 medical record from the 82nd Medical Group reflects that the Veteran was asymptomatic other than fatigue and mild tenderness over the left side of the thyroid area.  There is also no evidence of mental sluggishness during this period.  While the Board finds that the Veteran's contentions as her symptomatology are credible, at no time during the period prior to June 14, 2011 did she indicate that she had symptoms of constipation and mental sluggishness, or any other additional symptoms other than those noted within this decision, related to her hypothyroidism disability, nor does the objective evidence of record suggest such conclusion.  Fatigability, alone, is clearly indicated as the criteria necessary for a 10 percent rating under Diagnostic Code 7903, and, even when considering mild tenderness over the left side of the thyroid area, such symptomatology does not more nearly approximate the criteria necessary for the next higher 30 percent rating.  Thus, the criteria for a rating in excess of 10 percent for the period prior to June 14, 2011, have not been met.  

For the period beginning on June 14, 2011, the Veteran's hypothyroidism disability has been manifested by cold intolerance, muscular weakness, mental disturbance, and sleepiness.  Because these symptoms are four of the six criteria listed for a 100 percent disability rating, the question clearly arises as to whether a 100 percent disability rating is more nearly approximated.  See Tatum, 23 Vet. App. at 156 (implicating 38 C.F.R. §§ 4.7 and 4.21 where most but not all of the criteria for the next higher rating were present as the criteria are not successive in nature).  Notwithstanding the absence of cardiovascular involvement and bradycardia, to the extent that the evidence is in equipoise as to whether her disability more nearly approximates a 100 percent rating beginning June 14, 2011, the Board will resolve the benefit of the doubt in favor of the Veteran and assign a 100 percent rating beginning June 14, 2011.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Also, the Board finds that at no point prior to June 14, 2011 (the period in which the Veteran is not assigned a total 100 percent schedular rating) has the Veteran's hypothyroidism with nodules been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's hypothyroidism disability under consideration during the period prior to June 14, 2011.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's service-connected hypothyroidism with nodules.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board notes that there has been no allegation (or evidence) that the Veteran's hypothyroidism with nodules has rendered her unemployable or would render her unemployable if she were to seek employment.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for hypothyroidism with nodules for the period prior to June 14, 2011 is denied.

Entitlement to a 100 percent rating for hypothyroidism with nodules for the period beginning on June 14, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the claim for a higher initial rating for migraine headaches, an August 2015 private medical record reflects that the medications used to treat the Veteran's headaches were increased and that the Veteran was receiving additional treatment of her migraine headache disability.  The September 2015 supplemental statement of the case does not reflect that these additional private medical records were considered by the AOJ.  Thus, the Board finds that these records have not been previously considered by the AOJ in conjunction with the current appeal.  (The evidence was not accompanied by a waiver of initial RO consideration.)  The Board has no discretion and must remand this matter for the RO to initially consider the evidence.  Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2015).

The Veteran was afforded a VA examination to address the severity of her service connected headaches disability in October 2014.  While not stale, in light of the private medical records from March through August 2015 showing that the severity of her headache disability has changed, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of her present migraine headaches, as well as any significant pertinent interval medical history since her last VA examination in 2014.

With regard to the Veteran's claim for service connection for right and left hip conditions, the Board notes that a VA examination and etiological opinion was obtained in October 2014.  The diagnosis was bursitis of both hips, diagnosed in 2014.  The VA examiner opined that the Veterans right and left hip disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that a review of the service treatment records did not indicate any symptoms suggestive of a hip disorder and that medical records following discharge did not indicate any complaints or treatment for a hip disorder until 2014 (approximately 5 years after discharge).  The examiner opined that the condition is less likely related to service.  

Significantly, however, the Veteran first expressed complaints of bilateral hip symptoms at a December 2008 VA general medical examination report.  She stated her bilateral hip problem began about two to three years ago.  The assessment was normal bilateral hips.  Then, a September 2009 radiology examination report from Sheppard TC Hospital reflects that the Veteran complained of bilateral hip pain for three months.  The impression was normal bilateral hips.  While the Veteran may not have actually been diagnosed with bilateral hip bursitis until 2014, she clearly had complained of bilateral hip problems as early as December 2008, while she was still on active duty, and then in 2009, within a year after her discharge from service.  Further, the Veteran has asserted that she has had ongoing pain in her hips.  

Hence, based on the VA examiner's rationale, the October 2014 opinion is inadequate because it is based on an inaccurate history, and it is of no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

Lastly, as the issue of entitlement to service connection for right and left hip disorders is being considered under theories of direct and secondary service connection, the AOJ should ensure that the Veteran has received the appropriate VCAA notice.  Consideration of all theories of entitlement raised by the claimant or the evidence of record as part of the non-adversarial administrative adjudication process is required.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).
Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran and her representative a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issues of entitlement to service connection for left and right hip disabilities, to include as secondary to a service-connected disability.  Ensure that the Veteran is properly notified of the criteria, and evidence, supportive of the secondary service connection aspect of these issues.  

2.  Then, provide the Veteran with the appropriate clinical examination to determine the current severity of her service-connected migraine headaches.  The Veteran's claims files and her relevant clinical history should be made available for the examiner's review in connection with the examination.  In this regard, the examiner's conclusions regarding the current severity of the Veteran's migraine headaches should be made in the context of the clinical records associated with the claims files since the most recent compensation examination in October 2014.  The examiner should note in his/her report that the Veteran's claims file has been reviewed.

Following the examination, the examiner should discuss the frequency (over the past several months) and duration of characteristic prostrating headache attacks and whether such attacks are productive of severe economic inadaptability.  In addressing these matters, the examiner should also provide a detailed assessment, accompanied by supportive discussion and commentary of the impact that the Veteran's migraine headaches has upon her occupational capacity and employability, given her educational and vocational history.

All opinions expressed should be accompanied by supporting rationale.

3.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her bilateral hip disability (diagnosed as bursitis at the October 2014 VA examination).  The Veteran's claims files and her relevant clinical history should be made available for the examiner's review in connection with the examination.  All testing, including X-rays, deemed necessary should be undertaken, and all clinical findings should be reported in detail.  

Following review of the Veteran's claims folder and an examination of her hips, the examiner is asked to opine as to whether: 

(a) any diagnosed right and left hip disability (to include bursitis) is at least as likely as not (50 percent or more probability) incurred in or aggravated by the Veteran's service.  In answering this question, the examiner must consider the Veteran's statements regarding the onset and continuity of symptomatology.  

(b) it is at least as likely as not (50 percent or greater probability) that any right and left hip disability (to include bursitis) is proximately due to or caused by a service-connected disability.  [In this regard, the examiner is hereby informed that the Veteran's service-connected disabilities include:  GERD with IBS, migraine headaches, hypothyroidism with nodules, degenerative changes of the thoracolumbar spine status post fusion surgery with retained hardware, nephrolithiasis, tenosynovitis of the right wrist status post multiple surgeries and status post fracture, recurrent right ankle sprain status post surgery, retropatellar pain syndrome of the right knee with meniscal tear, status post-surgical scar of the right ankle, status post-surgical scar of the right wrist, right lower extremity radiculopathy, left lower extremity radiculopathy, degenerative joint disease of the right thumb, costochondritis, status post-surgical scar of the lumbar area, status post appendectomy scar, and status post papilloma excision of the uvula.]  

(c) it is at least as likely as not (50 percent or greater probability) that any right and left hip disability (to include bursitis) is aggravated (increased in severity beyond the normal progress of the disorder) by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

All opinions expressed should be accompanied by supporting rationale.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

4.  Then, readjudicate the claims for a higher initial rating great than 30 percent for migraine headaches and for service connection for left and right hip disabilities, to include as secondary to a service-connected disability.  If any benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  She is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


